Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 


Claims 26, 33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0032340 A1) in view of Yoon et al. (US 2013/0228917 A1).
Regarding independent claim 26: Choi teaches (e.g., Fig. 6) a semiconductor device package, comprising: 
a first electronic component ([0054]: 160/162) having a first active surface ([0054]: 164), and including a first conductive terminal ([0056]: 172b) disposed on and protruding from the first active surface of the first electronic component ([0054] and [0056]: first conductive terminal 172b protrudes from the first active surface 164 of the first electronic component 160/162);
a first encapsulant ([0055]: 170) encapsulating the first electronic component, and having a first surface (surface closer to the active layer of the electronic component) substantially aligned with a surface of the first conductive terminal (172b); 
a first circuit structure ([0057]: 174) disposed on the first surface of the first encapsulant;
a second circuit structure ([0056]: 146) disposed on a second surface of the first encapsulant (surface opposite/distal to active surface 164) opposite to the first surface of the first encapsulant; 
a second electronic component ([0054] and [0046]: 130/136) disposed on the second circuit structure, having a second active surface (132, see [0045] for designation; MPEP requires that same elements have the same designation) facing the 
a second encapsulant ([0052]: 140) encapsulating the second electronic component (130/136), and having a third surface (surface closer to active surface 132) substantially aligned with a surface of the second conductive terminal (144b). 
Choi does not expressly teach that first circuit structure includes a plurality of conductive layers.
Yoon teaches (e.g., Fig. 5) a semiconductor device package a first circuit structure ([0050] and [0057]: 168; Fig. 5 and the method of Figs. 4g-4n), wherein the first circuit structure includes a plurality of conductive layers ([0050] and [0057]: 168; Fig. 5 and the method of Figs. 4g-4n).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the first circuit structure of Choi, include the plurality of conductive layers, as taught by Yoon, for the advantage of having the flexibility of selecting a layer to function as an electrically common or electrically isolated layer depending on the design and function of semiconductor die (Yoon: [0050]).
Regarding claim 33: Choi and Yoon teach the claim limitation of the semiconductor device package of claim 26, on which this claim depends,
 wherein a back surface of the second electronic component is exposed by the second encapsulant (Choi: the back surface of the second electronic component 130/136 is exposed by second the encapsulant 140 because there in not overlapping 
Regarding claim 35: Choi and Yoon teach the claim limitation of the semiconductor device package of claim 26, on which this claim depends, 
wherein the first encapsulant encapsulates the first active surface of the first electronic component. 
Regarding claim 36: Choi and Yoon teach the claim limitation of the semiconductor device package of claim 26, on which this claim depends, 
wherein the second encapsulant (Choi: 140) encapsulates the second active surface of the second electronic component (Choi: 130/136). 

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0032340 A1) in view of Yoon et al. (US 2013/0228917 A1) as applied above and further in view of Kim et al. (US 2013/0069239 A1).
Regarding claim 27: Choi and Yoon teach the claim limitation of the semiconductor device package of claim 26, on which this claim depends,
Choi as modified by Yoon does not expressly teach that the second circuit structure includes a plurality of conductive layers.
Kim teaches (e.g., Figs. 17a-18; [0029]-[0030]: device package and method of making the device package) a semiconductor device package ([0177]-[0178]: 162) comprising a second circuit structure ([0174]: 664/652/656), wherein the second circuit structure includes a plurality of conductive layers ([0174]: 664,652 and 656).

Furthermore, it would have been obvious because all the claimed elements (device package, plurality of second conductive layers) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). "If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." Id.
Regarding claim 28: Choi and Yoon teach the claim limitation of the semiconductor device package of claim 26, on which this claim depends,
Choi as modified by Yoon does not expressly teach that the device further comprises an electrical connector on the first circuit structure. 
Kim teaches (e.g., Figs. 17a-18; [0029]-[0030]: device package and method of making the device package) a semiconductor device package comprising a first circuit structure ([0178]: 172/184/175).
Kim further teaches that the device further comprises an electrical connector ([0179]: 730) on the first circuit structure ([0178]: 172/184/175).

Regarding claim 29: Choi, Yoon and Kim teach the claim limitation of the semiconductor device package of claim 28, on which this claim depends, 
further comprising a pillar (Choi: [0052]: 144a) on a side of the first electronic component (Choi: 130/136), 
wherein the pillar has a width increasing (Choi: the pillar144a has a width increasing) toward the electrical connector (Kim: [0180]: the pillar 648 has a width increasing toward the electrical connector 730, [0179]). 

Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0032340 A1) in view of Yoon et al. (US 2013/0228917 A1) and Kim et al. (US 2013/0069239 A1) as applied above and further in view of Kim et al. Hereinafter K892 (US 2012/0211892 A1).
Regarding claim 30: Choi, Yoon and Kim teach the claim limitation of the semiconductor device package of claim 29, on which this claim depends. 
Choi as modified by Yoon and Kim does not expressly teach that the device further comprises a seed layer between the pillar and the second circuit structure. 
K892 teaches (e.g., Figs. 6A-6B) a semiconductor device package a pillar ([0057]: 156) and a second circuit structure ([0057]: 158).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include the pillar and the second circuit layer of Choi as modified by Yoon and Kim, the seed layer between the pillar and the second circuit structure, as taught by K892, for the benefit of improving the bonding strength of the pillar and the second conductive circuit structure; in addition, the seed layer is used for improving the interconnection quality by reducing contact resistance because of the grain size of the seed layer between two material being bonded.
 Regarding claim 31: Choi, Yoon and Kim teach the claim limitation of the semiconductor device package of claim 30, on which this claim depends. 
wherein the pillar is disposed in the first encapsulant (Choi: the pillar 172a is disposed in the first encapsulant 170).
Regarding claim 32: Choi, Yoon and Kim teach the claim limitation of the semiconductor device package of claim 29, on which this claim depends. 
 wherein the pillar (Choi: 172a) is disposed between and in contact with the first circuit structure (Choi: 174) and the second circuit structure (Choi: 146). 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0032340 A1) in view of Yoon et al. (US 2013/0228917 A1) as applied above and further in view of Jang et al. (US 2015/0380394 A1).
Regarding claim 34: Choi and Yoon teach the claim limitation of the semiconductor device package of claim 33, on which this claim depends,

Jang teaches (e.g., Figs. 4A-4E) a semiconductor device package comprising a second electronic component ([0096]: 420) and a second encapsulant ([0095]: 250),
Jang further teaches that the back surface of the second electronic component ([0096]: 420) protrudes from a fourth surface of the second encapsulant opposite with the third surface of the second encapsulant ([0095]: 250, as shown in Fig. 4E).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make second electronic component of Choi as modified by Yoon protrude from a fourth surface of the second encapsulant, as taught by Jang, for the benefit of provide a surface efficient cooling from heated device in operation, and thus protect device from thermal damage.

Claims 37-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0032340 A1) in view of Jang et al. (US 2015/0380394 A1).
Regarding independent claim 37: Choi teaches (e.g., Fig. 6) a semiconductor device package, comprising: 
a first electronic component ([0054]: 160/162) having a first active surface ([0054]: 164), and including a first conductive terminal disposed on and protruding from the first active surface of the first electronic component ([0054] and [0056]: first conductive terminal 172b disposed on and protruding from the first active surface 164 of the first electronic component 160/162); 

a first circuit structure ([0057]: 174) on the first surface of the first encapsulant; 
a second circuit structure ([0056]: 146) above a second surface of the first encapsulant opposite to the first surface of the first encapsulant (170);
a second electronic component ([0054] and [0046]: 130/136) disposed on the second circuit structure, and having a surface; and 
a second encapsulant ([0052]: 140) disposed on the second circuit structure (146). 
Choi does not expressly teach that the second encapsulant having an upper surface lower than the surface of the second electronic component.
Jang teaches (e.g., Figs. 4A-4E) a semiconductor device package comprising a second electronic component ([0096]: 420) and a second encapsulant ([0095]: 250), 
Jang further teaches that the second encapsulant ([0095]: 250, as shown in Fig. 4E) has an upper surface lower than the surface of the second electronic component ([0096]: 420).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make second electronic component of Choi as modified by Yoon, Such that the second encapsulant has an upper surface lower than the surface of the second electronic component, as taught by Jang, for the benefit of providing a larger surface for efficient cooling from heated device in operation, and thus protect device from thermal damage.
Regarding claim 38: Choi and Jang teach the claim limitation of the semiconductor device package of claim 37, on which this claim depends,
 wherein the second electronic component (Choi: 130/136) electrically connects to the second circuit structure (Choi: 146) through an interconnector (Choi: [0052] and [0054]: 144a), 
wherein the second encapsulant is disposed around the interconnector (Choi: the second encapsulant 140 is disposed around the interconnector (Choi: 144a). 
Regarding claim 39: Choi and Jang teach the claim limitation of the semiconductor device package of claim 37, on which this claim depends,
wherein the second circuit structure is a redistribution layer (Choi: [0049]-[0056]: the second circuit structure 146 is a redistribution layer; see [0049] In FIG. 3h, an electrically conductive layer or redistribution layer (RDL) 146). Per MPEP rules all elements having the same number in a drawing have the same designation.
Regarding claim 41: Choi and Jang teach the claim limitation of the semiconductor device package of claim 37, on which this claim depends,
wherein the first encapsulant (Choi: 170) encapsulates the first active surface of the first electronic component (Choi: 160/162). 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0032340 A1) in view of Jang et al. (US 2015/0380394 A1) as applied above and further in view of Kim et al. Hereinafter K892 (US 2012/0211892 A1).
Regarding claim 40: Choi and Jang teach the claim limitation of the semiconductor device package of claim 37, on which this claim depends,

Choi as modified by Jiang does not expressly teach that 
a metal layer between the conductive element and the second circuit structure. 
K892 teaches (e.g., Figs. 6A-6B) a semiconductor device package a conductive element ([0057]: 156) and a second circuit structure ([0057]: 158).
K892 further teaches that the device further comprises a metal seed layer ([0046] and [0057]: seed layer 146 is a metal layer) between the conductive element ([0057]: 156) and the second circuit structure ([0057]: 158).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include between the conductive element and the second circuit structure of the device of Choi as modified by Jang, the seed layer between the pillar and the second circuit structure, as taught by K892, for the benefit of improving the bonding strength of the pillar and the second conductive circuit structure; in addition, the metal seed layer is used for improving the interconnection quality by reducing contact resistance because of the grain size of the seed layer between two material being bonded.

Claims 42-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0032340 A1) in view of Kim et al. (US 2013/0069239 A1).
Regarding independent claim 42: Choi teaches (e.g., Fig. 6) a semiconductor device package, comprising: 
a first electronic component ([0054]: 160/162) having a first active surface ([0054]: 164), and including a first conductive terminal ([0056]: 172b) disposed on and protruding from the first active surface of the first electronic component ([0054] and [0056]: first conductive terminal 172b is disposed on and protruding from the first active surface 164 of the first electronic component 160/162); 
a first encapsulant ([0055]: 170) encapsulating the first electronic component, and having a first surface substantially aligned with a surface of the first conductive terminal (172b); 
a first circuit structure ([0057]: 174) on the first surface of the first encapsulant;
a second circuit structure ([0056]: 146) above a second surface of the first encapsulant (170) opposite to the first surface of the first encapsulant (distal surface of encapsulant 170 away from active surface 146 of first electronic component); and 
a second electronic component ([0054] and [0046]: 130/136) on the second circuit structure. 
Choi does not expressly teach that an electrical connector on the first circuit structure.
Kim teaches (e.g., Figs. 17a-18; [0029]-[0030]: device package and method of making the device package) a semiconductor device package comprising a first circuit structure ([0178]: 172/184/175).
Kim further teaches that the device further comprises an electrical connector ([0179]: 730) on the first circuit structure ([0178]: 172/184/175).

Regarding claim 43: Choi and Kim teach the claim limitation of the semiconductor device package of claim 42, on which this claim depends, 
Choi as modified by Kim teaches that  the electrical connector is disposed within a projection of the first active surface of the first electronic component on the first circuit structure [(the electrical connector, [0179]: 730 as taught by Kim, is disposed within a projection of the first active surface (active surface 164 as taught by Choi) of the first electronic component on the first circuit structure (Choi: electronic component 160/162 on the first circuit structure 174)]. 
Regarding claim 44: Choi and Kim teach the claim limitation of the semiconductor device package of claim 43, on which this claim depends, 
wherein the electrical connector (the electrical connector, [0179]: 730 as taught by Kim) is disposed below the first conductive terminal of the first electronic component (Choi: below the first conductive terminal 174 of the first electronic component 160/162). 
Regarding claim 45: Choi and Kim teach the claim limitation of the semiconductor device package of claim 42, on which this claim depends, 
further comprising a conductive element (Choi: [0057]: 172a) disposed in the first encapsulant (Choi: 170), 

Regarding claim 47: Choi and Kim teach the claim limitation of the semiconductor device package of claim 42, on which this claim depends, 
further comprising a second encapsulant (Choi: 140), 
wherein a back surface of the second electronic component is exposed by the second encapsulant (Choi: back surface of the second electronic component 130/136 is exposed by the second encapsulant because there is no overlapping between the back of the second electronic component 130/136 and the second encapsulant).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0032340 A1) in view of Kim et al. (US 2013/0069239 A1) as applied above and further in view of Kim et al. Hereinafter K892 (US 2012/0211892 A1).
Regarding claim 46: Choi and Kim teach the claim limitation of the semiconductor device package of claim 45, on which this claim depends. 
Choi as modified by Kim does not expressly teach that the device further comprises a metal layer between the conductive element and the second circuit structure.
K892 teaches (e.g., Figs. 6A-6B) a semiconductor device package a conductive element ([0057]: 156) and a second circuit structure ([0057]: 158).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include between the conductive element and the second circuit structure of the device of Choi as modified by Jang, the seed layer between the pillar and the second circuit structure, as taught by K892, for the benefit of improving the bonding strength of the pillar and the second conductive circuit structure; in addition, the metal seed layer is used for improving the interconnection quality by reducing contact resistance because of the grain size of the seed layer between two material being bonded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826